Citation Nr: 1026865	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  09-08 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of 
transitional cell carcinoma of the right kidney, status-post 
right nephroureterectomy with bladder cuff removal. 

2.  Entitlement to service connection for headaches. 

3.  Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by the North 
Little Rock, Arkansas VA RO, which granted service connection for 
PTSD and assigned a 50 percent rating, effective April 17, 2007.  
The RO denied service connection for headaches and residuals of 
transitional cell carcinoma of the right kidney, status-post 
right nephroureterectomy with bladder cuff removal.  

On November 4, 2009, the Veteran and his wife appeared at the RO 
and testified at a videoconference hearing before the undersigned 
Veterans Law Judge sitting in Washington, D.C.  A transcript of 
the hearing is of record.  Subsequently after the hearing, the 
Veteran submitted additional evidence for which he has provided 
written waiver of RO review under 38 C.F.R. § 20.1304 (2009).  

(The issue of entitlement to an evaluation in excess of 50 
percent for PTSD is addressed in the remand that follows the 
decision below.)  


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during the 
Vietnam war.  

2.  While not manifested during service, or within the first 
post-service year, the evidence of record establishes that the 
Veteran's diagnosed transitional cell carcinoma of the right 
kidney was likely related to in-service herbicide exposure.  

3.  The Veteran has a headache disability that is due to service-
connected PTSD.  


CONCLUSIONS OF LAW

1.  The Veteran has residuals of transitional cell carcinoma of 
the right kidney, status-post right nephroureterectomy that is 
the result of disease or injury incurred during active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).  

2.  The Veteran has a headache disorder that is proximately due 
to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The records indicate that the Veteran entered active duty in 
March 1966.  His DD Form 214 reflects that he was awarded the 
Bronze Star with 'V" device, the Vietnam Service Medal, the 
Vietnam Campaign Medal with 60 device, and the National Defense 
Service Medal.  The service treatment records do not reflect any 
complaints, findings, or diagnosis of headaches or a right kidney 
disorder.  

The Veteran's claim for service connection for headaches and a 
kidney disorder (VA Form 21-4138) was received in April 2007.  
Submitted in support of the claim were treatment records from 
Northwest Medical Center dated from July 1992 to July 1997.  In 
July 1992, the Veteran underwent cystourethroscopy, right 
retrograde pyelogram.  In June 1997, the Veteran was admitted to 
the hospital with a diagnosis of right urethral obstruction.  A 
computerized tomography (CT) scan of the abdomen and pelvis 
revealed a right ureteral stricture, most likely secondary to a 
transitional cell carcinoma.  In July 1997, the Veteran was 
admitted to the hospital with complaints of intermittent 
hematuria and right flank pain.  It was noted that he presented 
in June 1997 with a one-year history of intermittent episodes of 
right flank pain and hematuria.  Evaluation revealed a right 
urethral stricture, although no definite tumor could be 
demonstrated.  On July 15, 1997, he underwent a right radical 
nephroureterectomy with bladder cuff excision without 
complications.  The discharge diagnosis was right urethral 
stricture, and transitional cell carcinoma of the right kidney.  

Received in May 2007 were treatment records from Mercy Health 
System dated from July 1992 to March 2002.  These records show 
that the Veteran received clinical attention for headaches and 
right kidney disability.  In June 2000, the Veteran was seen at 
the clinic for sudden onset of headaches lasting about 5 to 10 
minutes.  The impression was left temporal headaches.  During a 
clinical visit in August 2000, the Veteran indicated that he was 
prone to being anxious and considers himself to be a person under 
a lot of stress.  He noted that he has been having some headaches 
off and on for the last week.  The assessment was suspected 
anxiety, and probable tension headaches.  In June 2001, the 
Veteran was seen for complaints of headache.  The assessment was 
chronic headache of questionable etiology.  In July 2001, he was 
admitted to the hospital with a diagnosis of left urethral 
obstruction; he underwent a left ureteroscopy with stone 
extraction, no stent.  The postoperative diagnosis was left 
urethral lithiasis.  

Received in September 2007 were VA progress notes dated from 
April 2007 to August 2007.  These records show that the Veteran 
received treatment for a kidney tumor.  An emergency department 
note dated in April 2007 reflects a diagnostic impression of 
headaches, questionable atypical migraine.  

The Veteran was afforded a VA examination in October 2007.  It 
was noted that the Veteran had a history of development of grade 
I non-invasive transitional cell carcinoma to his right kidney in 
1997.  At that time, he underwent a right nephroureterectomy with 
bladder cuff removal.  Since that time, the Veteran denied any 
further treatment for his cancer.  The Veteran had no complaints 
of lethargy, weakness, or weight loss or gain.  There was no 
frequency problem, no incontinence, no difficulty with urination, 
no history of impotency, and no urinary tract infection.  The 
pertinent diagnosis was grade I non-invasive transitional cell 
carcinoma of right kidney with right nephroureterectomy with 
bladder cuff removal.  

At his hearing in November 2009, the Veteran maintained that it 
was his belief that his headaches were directly related to his 
PTSD because they usually occurred when he became tense, anxious, 
and excited.  The Veteran also testified that he believed that 
his right kidney disorder was a result of his exposure to Agent 
Orange during service in Vietnam.  

Of record is a treatment report from Fred L. Smardo, M.D., dated 
in November 2009, indicating that the Veteran was seen for 
evaluation of his solitary kidney after having a right 
nephrectomy in 1997 along with bladder cuff removal for 
transitional cell carcinoma.  Following an evaluation, the 
assessment was solitary left kidney, secondary to right 
nephrectomy for transitional cell carcinoma in 1997.  He has had 
no recurrence of his transitional cell carcinoma.  The examiner 
stated that review of the literature on Agent Orange appears to 
link it to a multitude of other cancers in the body including the 
liver, skin, and mucosa as well as other disorders.  He stated 
that transitional cell carcinoma was also linked to tobacco use.  
Dr. Smardo noted that publications linking transitional cell 
carcinoma to Agent Orange were lacking; however, it appeared to 
Dr. Smardo that the transitional cell carcinoma that the Veteran 
developed at age 50 was at least as likely as not to be related 
to his exposure to Agent Orange.  

Submitted in November 2009 was a statement from Dr. Don Ewing at 
Veterans Health Care System of the Ozarks, indicating that the 
Veteran suffers from chronic headaches.  Dr. Ewing stated that it 
was his professional opinion that the headaches were at least as 
likely as not due to the Veteran's PTSD.  



II.  Analysis

Service connection is warranted for disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. §§ 1110, 1131.  To 
establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"--the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 
(2009).  

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and cancer or cardiovascular-renal 
disease becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).  

Additionally, a veteran who had active service in the Republic of 
Vietnam from January 9, 1962, to May 7, 1975, will be presumed to 
have been exposed to an herbicide agent during that service.  
When such a veteran develops a disorder listed in 38 C.F.R. 
§ 3.309(e), which disorders have been shown to be caused by 
exposure to Agent Orange, to a degree of 10 percent or more 
within the specified period, the disorder shall be presumed to 
have been incurred during service.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2009).  A presumption 
of service connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted for 
any other condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 68 Fed. Reg. 27,630 (May 20, 2003); see also Health 
Outcomes Not Associated With Exposure to Certain Herbicide 
Agents, 72 FR 32395-01 (June 12, 2007).  

Service connection may also be established for disability that is 
proximately due to or the result of a service- connected disease 
or injury.  38 C.F.R. § 3.310(a); see Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).  

The provisions of 38 C.F.R. § 3.310 indicate, in pertinent part, 
that disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  The Court has clarified that service 
connection shall be granted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that 
a service-connected disorder has aggravated a nonservice-
connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Prior to the Veteran's claim, there was an amendment made to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  It was made clear in the 
comments to the regulation that the changes were intended to 
place a burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.  

As to secondary service connection, there must be (1) evidence of 
a current disability; (2) evidence of a service-connected disease 
or injury; and (3) evidence establishing a nexus between the 
service-connected disability and the claimed disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Veteran can attest to factual matters of which he has first-
hand knowledge, such as experiencing pain in service, reporting 
to sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a lay person is 
competent to identify the medical condition (noting that 
sometimes the lay person will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
lay person is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether the evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one that exists because of an approximate balance of positive and 
negative evidence that does not satisfactorily prove or disprove 
the claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.  

A. Transitional cell carcinoma

The evidence reflects that the Veteran served in the Republic of 
Vietnam during the Vietnam Era; hence, exposure to Agent Orange 
may be presumed.  38 C.F.R. § 3.307.  He has asserted that he has 
transitional cell carcinoma as a result of his military service, 
including his exposure to Agent Orange.  

Initially, the Board notes that kidney cancer and renal 
insufficiency are not presumptive disease listed under 38 C.F.R. 
§ 3.309(e) as being a result of herbicide exposure.  Indeed, in 
its 2007 report, the National Academy of Science (NAS) concluded 
the epidemiologic evidence and previous reports reviewed reflect 
inadequate or insufficient evidence to determine an association 
between exposure to herbicides and renal cancer.  Id.  Thus, 
service connection as a presumptive disorder due to Agent Orange 
exposure is not warranted.  See 38 C.F.R. §§ 3.307, 3.309(e).  
However, the Veteran may still establish service connection under 
the provisions allowing for award of service connection on a 
direct basis without application of the presumption.  See Combee 
v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In this regard, the Board notes that the STRs are negative for 
complaints, treatment, or diagnosis of transitional cell 
carcinoma of the right kidney in service.  As noted above, the 
record reflects that the earliest possible diagnosis of 
transitional cell carcinoma of the right kidney was in 1997, 
approximately 3 decades after the Veteran separated from service.  
The Veteran does not contend otherwise.  Rather, the Veteran 
asserts that his diagnosed transitional cell carcinoma of the 
right kidney is directly related to his presumed in-service 
exposure to herbicides in Vietnam.  In support of his claim, the 
Veteran has submitted a statement from Dr. Fred Smardo indicating 
that it appeared that the transitional cell carcinoma was at 
least as likely as not related to his exposure to Agent Orange.  

While transitional cell carcinoma of the right kidney was neither 
manifest nor diagnosed during service or the initial post-service 
year and is not presumed to be related to Agent Orange exposure 
as a presumptive disorder, it has been otherwise related to 
service by competent medical opinion evidence.  While the 
competent evidence is not unequivocal, it has nevertheless placed 
the pertinent record in relative equipoise.  Accordingly, the 
Board resolves doubt in the Veteran's favor and finds that the 
evidence supports service connection for transitional cell 
carcinoma of the right kidney; thus, the appeal of this issue is 
granted.  



B.  Headaches

Based on the evidentiary record, the Board finds that the 
Veteran's headaches are related to his service-connected PTSD.  
The Board notes that the Veteran has submitted credible 
statements maintaining that he usually developed headaches when 
he becomes stressed and anxious.   

The record indicates that the Veteran is service connected for 
PTSD, and the evidence of record clearly establishes that the 
Veteran suffers from chronic headaches.  In support of his claim, 
the Veteran has submitted a statement from a VA physician, dated 
in November 2009, who stated that it was his opinion that the 
headache condition is at least as likely due to his PTSD.  This 
opinion has not been contradicted by other evidence of record.

Inasmuch as the competent medical evidence of record links 
headaches to a service-connected disease or disability, service 
connection is warranted on a secondary basis.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.310.  This award is based on 
evidence of direct causation, not aggravation.  


ORDER

Service connection for residuals of a transitional cell carcinoma 
of the right kidney, status-post right nephroureterectomy with 
bladder cuff removal, is granted.  

Service connection for headaches is granted.  


REMAND

The Veterans Claims Assistance Act (VCAA) requires that VA must 
provide notice that informs the claimant (1) of the information 
and evidence not of record that is necessary to substantiate the 
claim, (2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b) (1).  

After examining the record, the Board concludes that further 
assistance to the Veteran is required in order to comply with the 
duty to assist as mandated by 38 U.S.C.A. § 5103A.  The evidence 
currently of record is insufficient for ascertaining the severity 
of the Veteran's PTSD.  

The Board notes that the Veteran's most recent psychiatric 
examination for compensation and pension purposes was conducted 
in October 2007.  The Veteran was diagnosed with PTSD; a Global 
Assessment of Function (GAF) score of 55 was assigned.  The 
examiner stated that the Veteran's symptoms included recurring 
nightmares, intrusive thoughts, anxiety, irritability, anger, and 
increasing difficulty dealing with people.  

At his personal hearing in November 2009, the Veteran maintained 
that the symptoms of his PTSD had grown worse.  The Veteran 
indicated that he continued to experience nightmares and 
recurring thoughts of Vietnam.  The Veteran also indicated that 
he experienced frequent anger outbursts.  He reported that he had 
impaired concentration.  He noted that he only socialized with 
his immediate family.  The Veteran's wife testified that the 
Veteran had become reclusive, and that new situations made him 
very nervous.  The Veteran reported ongoing problems with 
nightmares as well as difficulty sleeping.  

In light of the Veteran's allegation that his service-connected 
PTSD has worsened since his most recent VA examination, the Board 
finds that a new VA examination is warranted to assess the 
current severity of the Veteran's disability.  38 U.S.C.A. 
§ 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2009).  The 
Veteran is entitled to a new VA examination where there is 
evidence (including his statements) that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).  VA's duty to assist a Veteran includes 
providing a thorough and contemporaneous examination when the 
record does not adequately reveal the current state of the 
Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 
(2007).  Accordingly, in order to accurately assess the severity 
of the Veteran's PTSD, he should be afforded a VA PTSD 
examination.  See 38 U.S.C.A. § 5103A (d).  The case is REMANDED 
to the agency of original jurisdiction (AOJ) for the following 
actions:

1.  The Veteran should be scheduled for a 
VA psychiatric examination to evaluate the 
severity of his service-connected PTSD.  
The claims folder should be made available 
to the examiner.  The examiner should 
describe all findings in detail.  If it is 
not possible to differentiate between 
impairment resulting from PTSD and 
impairment resulting from any other non-
service-connected disorder, the examiner 
should state this in the report.  The 
examiner should assign a numerical score 
under the GAF scale.  The findings of the 
examiner should address the level of social 
and occupational impairment attributable to 
the Veteran's PTSD.  A complete rationale 
should be provided for any opinion 
expressed.  

2.  The AOJ must ensure that all requested 
actions have been accomplished in 
compliance with this remand.  If any action 
is not undertaken, or is completed in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

3.  Thereafter, the AOJ should re-
adjudicate the Veteran's claim for a higher 
rating on the basis of all evidence of 
record and all applicable laws and 
regulations.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case (SSOC), 
which includes a summary of additional 
evidence submitted, and any additional 
applicable laws and regulations.  The SSOC 
must provide reasons and bases for the 
decisions reached.  Thereafter, the Veteran 
and his representative should be given the 
opportunity to respond.  

After the above actions have been accomplished, the case should 
be returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand the Board intimates no 
opinion, either factual or legal, as to the ultimate 
determination warranted in this case.  The purposes of the remand 
are to further develop the record and to accord the Veteran due 
process of law.  No action is required of the Veteran until he 
receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


